By Judge Robert W. Curran and Judge Randolph t. West
The Circuit Court judges who try asbestos cases have reviewed the memorandums submitted by counsel and do not believe a hearing on the issues is necessary. After due deliberation, the judges have determined the following:
(1) Under current Virginia law, the proposed bifurcation of the trials is not permitted.
(2) Without the bifurcation process, a general consolidation of the cases would not be feasible.
(3) The proposals of the plaintiff concerning certain procedural modifications, which would greatly reduce the amount of paper work, should be accepted with the exception that paragraph (6) should be modified so that it is clear that the intent is that no deposition designations need to be filed with respect to depositions that have already been ruled upon and read into evidence in previous cases in this circuit.
(4) The process of the plaintiff selecting one month and the defendant the alternate month is not to be modified.
(5) The request to increase the number of cases set for trial is acceptable. At present, two cases are being set for trial but only one is selected. It is the Court’s position that up to four cases could be tried in a consolidated full trial. Although it would be preferable to have four identical cases, the Court feels that cases involving product variations, lack of common work sites, different occupations and different periods of exposure could be tried together. However, based on the experience of the cases actually tried, the Court is not prepared to consolidate asbestos cases with mesothelioma cases nor cases in which one plaintiff is living and the other is deceased. Of course, the judge to whom the cases have been assigned will make the final decision as to consolidation.